242 F.2d 229
John Leo HURST, Sr., Appellant,v.Dorothea M. HURST, Appellee.
No. 13602.
United States Court of Appeals District of Columbia Circuit.
Argued January 16, 1957.
Decided February 28, 1957.

Mr. John J. O'Brien, Washington, D. C., for appellant.
Mr. Rolland G. Lamensdorf, Washington, D. C., for appellee.
Before FAHY, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
On April 12, 1956, the appellant filed a motion in the District Court to vacate an order of October 20, 1955, by which he had been adjudged to be in contempt for failure to obey an order of November 7, 1952, for the maintenance and support of his two minor children. On August 31, 1956, the court denied the motion to vacate. The present appeal is from that portion of the denial order which refused to vacate the adjudication of October 20, 1955, that appellant was then in contempt. We find no basis for disturbing this challenged ruling.


2
The order of October 20, 1955, also required appellant to be taken into custody by the United States Marshal and to be committed to the Washington Asylum and Jail for a period of thirty days or until such earlier time as he should purge himself of the contempt by payment of the sum of $420.00, or until the District Court should further order. These provisions for custody and commitment have been held in abeyance pending the litigation. There are indications in the record that appellant might now be in poor physical and financial condition. Our affirmance, therefore, is without prejudice to an application by appellant to the District Court that it either vacate or suspend the custody and commitment provisions of the order of October 20, 1955.


3
Affirmed.